 

* “Case 1:20-cr-00121-NONE-SKO Document 17 Filed 07/31/20 Page 1 of 2

“AO 98 (Rev. 12/11- EDCA [Fresno 11/13]) Appearance and Compliance Bond

UNITED STATES DISTRICT COURT
for the

Eastern District of California

 

 

UNITED STATES OF AMERICA, ,
v. ) wv HNbis RicT SICT Coun,
) Case No. |20-MI-OOOTE SR rae Ae
; ) * CLERK
JOSE J. GARCIA HERRERA ) .
Defendant
APPEARANCE AND COMPLIANCE BOND
Defendant’s Agreement
I, JOSE J. GARCIA HERRERA (defendant), agree to follow every order of this court, or any

 

court that considers this case, and I further agree that this bond may be forfeited if I fail:
( © ) if convicted, to surrender to serve a sentence that the court may impose; or
( f ) to comply with all conditions set forth in any Order Setting Conditions of Release for me.

 

 

Type of Bond
( f1) (1) This is a personal recognizance bond.
(M ) (2) This isan unsecured bond of $ 100,000.00 , with net worth of: $
( _) @) This is asecured bond of $ 2014 Dodge Truck , secured by: Title to 2014 Vehicle
Vv ($17,000.00 approximate
value)
(M ) (a) $ _15,000.00 , in cash deposited with the court.

( {2 ) (b) the agreement of the defendant and each surety to forfeit the following cash or other property
(describe the cash or other property, including claims on it — such as a lien, mortgage, or loan — and attach proof of

ownership and value):

 

 

If this bond is secured by real property, documents to protect the secured interest may be filed of record.

 

 

 

 

 
 

 

#e “Case 1:20-cr-00121-NONE-SKO Document.17 Filed 07/31/20 Page 2 of 2

Page 2

AO 98 (Rev. 12/11- EDCA [Fresno 11/13]) Appearance and Compliance Bond

Release of the Bond. The court may order this appearance bond ended at any time. This bond will be satisfied and the
security will be released when either: (1) the defendant is found not guilty on all charges, or (2) the defendant reports to
serve a sentence,

Declarations

Ownership of the Property/Net Worth. \, the defendant — and each surety — declare under penalty of perjury that:

()) all owners of the property securing this appearance bond are included on the bond;

(2) the property is not subject to claims, except as described above; and

(3) I will not reduce my net worth, sell any property, allow further claims to be made against any property,
or do anything to reduce the value while this Appearance and Compliance Bond is in effect.

Acceptance. |, the defendant — and each surety — have read this appearance bond and have either read all the conditions
of release set by the court or had them explained to me. I agree to this Appearance and Compliance Bond.

 

 

 

 

 

I, the defendant — and each surety — declare under penalty of perjury 4 this jaformation is true. ce th 28 U.S.C.§ 1746.)
Date: 7/ Bo / PRO ro fp
p J 's signature
Surety:property owner — printed name Surety property owner — signature and date
Surety‘property owner — printed name Suretproperty owner — signature and date
Surety/property owner — printed name urety:property owner — signature and date

  

CLERK OF GOURT

pae, t/ 21 ueo LLL

A4Hr,
Signature/of Clerk or Depitty¢ “ter

om TP beee \e M6 27

Vudge 's Stenatin 55 ure

 

 

 
